NO. 12-08-00427-CR

                         IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS
WANDA KAY FOLLIS,                                  '   APPEAL FROM THE 173RD
APPELLANT
                                                   '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                '   HENDERSON COUNTY, TEXAS
APPELLEE
                               MEMORANDUM OPINION
                                   PER CURIAM
       Wanda Kay Follis appeals her conviction for burglary of a habitation. Appellant
pleaded guilty and the trial court assessed punishment at ten years of imprisonment.
Appellant=s counsel filed a motion to withdraw and a brief in support of that motion in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We dismiss
Appellant=s appeal.

                      ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant=s counsel filed a brief in compliance with Anders and Gainous, stating
that he is well acquainted with the facts in this case and has diligently reviewed the
appellate record. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), Appellant=s brief presents a chronological summation of the
procedural history of the case, and further states that Appellant=s counsel is of the opinion
that the record reflects no reversible error and counsel is unable to raise any arguable issues
for appeal. We have considered counsel=s brief and conducted our own independent
review of the record. We have found no reversible error. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

                                        CONCLUSION
       As required, Appellant=s counsel has moved for leave to withdraw. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).               We are in agreement with
Appellant=s counsel that the appeal is wholly frivolous. Accordingly, his motion to
withdraw is hereby granted, and we dismiss this appeal. See In re Schulman, 252
S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek further review of this case by the Texas Court of Criminal
Appeals, she must either retain an attorney to file a petition for discretionary review or she
must file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of this opinion or the date the last timely filed
motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition
for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in the case. See
TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.
68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered January 29, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)